Title: From George Washington to John Jay, 16 May 1779
From: Washington, George
To: Jay, John



Sir.
Head Quarters Middlebrook 16th May 1779

I have been duly honored with your Excellencys favor of the 10th instant; and the two resolutions of Congress which shall be properly attended to.
I herewith take the liberty to transmit several papers of a serious nature, which have passed between General McIntosh and myself. I thought it my duty to submit them to the consideration of Congress, that it might decide whether the reasons given in my letter from Col. Hamilton, are sufficiently cogent to pospone an inquiry for the present; or till the affairs, or situation of the army, will admit of entering fully into a subject that involves so many and remote evidences.
The inclosed extract of a letter from Lt Colonel Ford may perhaps contain more recent intelligence from the Southward than what Congress have received by land. I also send a Charlestown gazette of the 21 of April—three late New-york papers, and an English one of the 26th February Ultimo. I have the honor to be, with the greatest regard, your Excellency’s most obt and hble servt
Go: Washington
